 Case 4:19-cv-13372-MFL-APP ECF No. 1 filed 11/14/19   PageID.1   Page 1 of 10




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


MARK W. DOBRONSKI,
an individual,

     Plaintiff,
                                         USDC #
v.                                       Judge
                                         Mag. Judge
RENTOKIL NORTH AMERICA, INC.,            Lower Court Case No. 19-80501-GC
A Pennsylvania corporation,

     Defendant.

MARK W. DOBRONSKI                       JEFFREY S. HENGEVELD (P66029)
Plaintiff Pro Se                        PLUNKETT COONEY
P.O. Box 85547                          Attorney for Defendant
Westland, MI 48185                      38505 Woodward Ave., Suite 100
(734) 641-2300                          Bloomfield Hills, MI 48304
markdobronski@yahoo.com                 (248) 594-8202
                                        jhengeveld@plunkettcooney.com



                        NOTICE OF FILING REMOVAL

                  NOTICE OF REMOVAL TO FEDERAL COURT

                                VERIFICATION

                          CERTIFICATE OF SERVICE
 Case 4:19-cv-13372-MFL-APP ECF No. 1 filed 11/14/19       PageID.2   Page 2 of 10




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


MARK W. DOBRONSKI,
an individual,

      Plaintiff,
                                            USDC #
v.                                          Judge
                                            Mag. Judge
RENTOKIL NORTH AMERICA, INC.,               Lower Court Case No. 19-80501-GC
A Pennsylvania corporation,

      Defendant.

MARK W. DOBRONSKI                           JEFFREY S. HENGEVELD (P66029)
Plaintiff Pro Se                            PLUNKETT COONEY
P.O. Box 85547                              Attorney for Defendant
Westland, MI 48185                          38505 Woodward Ave., Suite 100
(734) 641-2300                              Bloomfield Hills, MI 48304
markdobronski@yahoo.com                     (248) 594-8202
                                            jhengeveld@plunkettcooney.com

                           NOTICE OF FILING REMOVAL

TO:          CLERK OF THE COURT
             18th Judicial District Court for the State of Michigan
             Mark W. Dobronski, Plaintiff Pro Se
 Case 4:19-cv-13372-MFL-APP ECF No. 1 filed 11/14/19        PageID.3      Page 3 of 10




      Defendant, Rentokil North America, Inc., through its attorneys, Plunkett

Cooney, and pursuant to 28 U.S.C. § 1441 et seq., hereby provides notice to the

Clerk of the 18th Judicial District Court for the State of Michigan of the removal of

this case to the United States District Court for the Eastern District of Michigan,

Southern Division.

                                                Respectfully submitted,

                                                PLUNKETT COONEY

                                      By:       /s/ Jeffrey S. Hengeveld______
                                                Jeffrey S. Hengeveld (P66029)
                                                Attorney for Defendant
                                                38505 Woodward Ave., Ste. 100
                                                Bloomfield Hills, MI 48304
                                                (248) 594-8202
Dated: November 14, 2019                        jhengeveld@plunkettcooney.com


                               PROOF OF SERVICE

            The undersigned certifies that on November 14, 2019, a
            copy of the foregoing document was served upon the
            attorney(s) of record in this matter at their stated
            business address as disclosed by the records herein via:

                     Hand delivery                 Overnight mail
                     U.S. Mail                     Facsimile
                     Email                         Electronic e-file

            I declare under the penalty of perjury that the foregoing
            statement is true to the best of my information,
            knowledge and belief.

                      _____________/s/Debra L. Vogt_____________
                                   DEBRA L. VOGT

                                            2
 Case 4:19-cv-13372-MFL-APP ECF No. 1 filed 11/14/19   PageID.4   Page 4 of 10




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


MARK W. DOBRONSKI,
an individual,

      Plaintiff,
                                         USDC #
v.                                       Judge
                                         Mag. Judge
RENTOKIL NORTH AMERICA, INC.,            Lower Court Case No. 19-80501-GC
A Pennsylvania corporation,

      Defendant.

MARK W. DOBRONSKI                       JEFFREY S. HENGEVELD (P66029)
Plaintiff Pro Se                        PLUNKETT COONEY
P.O. Box 85547                          Attorney for Defendant
Westland, MI 48185                      38505 Woodward Ave., Suite 100
(734) 641-2300                          Bloomfield Hills, MI 48304
markdobronski@yahoo.com                 (248) 594-8202
                                        jhengeveld@plunkettcooney.com

                   NOTICE OF REMOVAL TO FEDERAL COURT

TO:          HONORABLE JUDGES OF THE U.S. DISTRICT COURT
             Eastern District of Michigan, Southern Division
             Mark W. Dobronski, Plaintiff Pro Se
 Case 4:19-cv-13372-MFL-APP ECF No. 1 filed 11/14/19     PageID.5    Page 5 of 10




      Defendant, Rentokil North America, Inc., through its attorneys, Plunkett

Cooney, and pursuant to 28 U.S.C. § 1441 et seq., removes this action from the

18th Judicial District Court for the State of Michigan, Case No. 19-80501-GC, to the

United States District Court for the Eastern District of Michigan, Southern

Division. In support of this Removal, Defendant states as follows:

      1.    Plaintiff filed his Complaint in the 18th Judicial District Court for the

State of Michigan on October 25, 2019, which is attached as Exhibit A.

      2.    Defendant is seeking removal based upon a federal question arising

from the alleged violation of the Telephone Consumer Protection Act, 47 U.S.C. §

227, et seq., presented in Plaintiff’s Complaint.

      3.    Given the federal question presented, the District Court of the United

States has original jurisdiction under 28 U.S.C. § 1331 and this action is properly

removable under 28 U.S.C. § 1441(a).

      4.    This notice is filed with this Court within thirty (30) days after the

Defendant became aware of the matter, which was on October 25, 2019.

Removal is therefore timely.

      5.    A copy of this notice will be given to all adverse parties and to the

clerk of the 18th Judicial District Court for the State of Michigan pursuant to 28

U.S.C. § 1446(d).



                                          2
Case 4:19-cv-13372-MFL-APP ECF No. 1 filed 11/14/19        PageID.6      Page 6 of 10




      WHEREFORE, Defendant, Rentokil North America, Inc., requests that this

Court assume jurisdiction over this action and grant such other relief as the Court

deems proper.

                                               Respectfully submitted,

                                               PLUNKETT COONEY

                                     By:       /s/ Jeffrey S. Hengeveld______
                                               Jeffrey S. Hengeveld (P66029)
                                               Attorney for Defendant
                                               38505 Woodward Ave., Ste. 100
                                               Bloomfield Hills, MI 48304
                                               (248) 594-8202
Dated: November 14, 2019                       jhengeveld@plunkettcooney.com


                              PROOF OF SERVICE

            The undersigned certifies that on November 14, 2019, a
            copy of the foregoing document was served upon the
            attorney(s) of record in this matter at their stated
            business address as disclosed by the records herein via:

                   Hand delivery                  Overnight mail
                   U.S. Mail                      Facsimile
                   Email                          Electronic e-file

            I declare under the penalty of perjury that the foregoing
            statement is true to the best of my information,
            knowledge and belief.

                     _____________/s/Debra L. Vogt_____________
                                  DEBRA L. VOGT




                                           3
 Case 4:19-cv-13372-MFL-APP ECF No. 1 filed 11/14/19   PageID.7   Page 7 of 10




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


MARK W. DOBRONSKI,
an individual,

      Plaintiff,
                                          USDC #
v.                                        Judge
                                          Mag. Judge
RENTOKIL NORTH AMERICA, INC.,             Lower Court Case No. 19-80501-GC
A Pennsylvania corporation,

      Defendant.

MARK W. DOBRONSKI                        JEFFREY S. HENGEVELD (P66029)
Plaintiff Pro Se                         PLUNKETT COONEY
P.O. Box 85547                           Attorney for Defendant
Westland, MI 48185                       38505 Woodward Ave., Suite 100
(734) 641-2300                           Bloomfield Hills, MI 48304
markdobronski@yahoo.com                  (248) 594-8202
                                         jhengeveld@plunkettcooney.com

                                 VERIFICATION

      Jeffrey S. Hengeveld, first being duly sworn, states that he is the attorney

for Defendant, Rentokil North America, Inc., and that the foregoing Notice of

Removal is true in substance and in fact to the best of his knowledge, information

and belief.
Case 4:19-cv-13372-MFL-APP ECF No. 1 filed 11/14/19       PageID.8      Page 8 of 10




                                              Respectfully submitted,

                                              PLUNKETT COONEY

                                    By:       /s/ Jeffrey S. Hengeveld______
                                              Jeffrey S. Hengeveld (P66029)
                                              Attorney for Defendant
                                              38505 Woodward Ave., Ste. 100
                                              Bloomfield Hills, MI 48304
                                              (248) 594-8202
Dated: November 14, 2019                      jhengeveld@plunkettcooney.com


Subscribed and sworn to before me
on the 14th day of November, 2019

/s/ Debra L. Vogt
DEBRA L. VOGT, Notary Public
Oakland County, Michigan
My Commission Expires: 7/7/2021




                                          2
 Case 4:19-cv-13372-MFL-APP ECF No. 1 filed 11/14/19   PageID.9   Page 9 of 10




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


MARK W. DOBRONSKI,
an individual,

      Plaintiff,
                                          USDC #
v.                                        Judge
                                          Mag. Judge
RENTOKIL NORTH AMERICA, INC.,             Lower Court Case No. 19-80501-GC
A Pennsylvania corporation,

      Defendant.

MARK W. DOBRONSKI                        JEFFREY S. HENGEVELD (P66029)
Plaintiff Pro Se                         PLUNKETT COONEY
P.O. Box 85547                           Attorney for Defendant
Westland, MI 48185                       38505 Woodward Ave., Suite 100
(734) 641-2300                           Bloomfield Hills, MI 48304
markdobronski@yahoo.com                  (248) 594-8202
                                         jhengeveld@plunkettcooney.com


                           CERTIFICATE OF SERVICE

      I hereby certify that on November 14, 2019, I electronically filed the

foregoing Removal Package with the Clerk of the Court using the ECF system and

that I have mailed by United States Postal Service to any parties that are not ECF

participants.
Case 4:19-cv-13372-MFL-APP ECF No. 1 filed 11/14/19     PageID.10      Page 10 of 10




                                             Respectfully submitted,

                                             PLUNKETT COONEY

                                   By:       /s/ Jeffrey S. Hengeveld______
                                             Jeffrey S. Hengeveld (P66029)
                                             Attorney for Defendant
                                             38505 Woodward Ave., Ste. 100
                                             Bloomfield Hills, MI 48304
                                             (248) 594-8202
Dated: November 14, 2019                     jhengeveld@plunkettcooney.com




Open.26879.94461.23093975-1




                                         2
